Exhibit 10.4

 

YOUR COMMUNITY BANKSHARES, INC.

RESTRICTED STOCK UNITS AGREEMENT

MODIFICATION

 

THIS RESTRICTED STOCK UNITS MODIFICATION (the “Modification”) is made as of the
2nd day of May, 2016 by and between James Rickard (the “Executive”), and Your
Community Bankshares, Inc. (the “Company”), an Indiana corporation with its
principal place of business at 101 West Spring Street, New Albany, Indiana
47150.

 

Recitals

 

WHEREAS, the Company awarded Executive restricted stock units under that certain
Restricted Stock Unit Award Agreement dated as of December 15, 2014 (the “Award
Agreement”);

 

WHEREAS, the Company and Executive adopted a modification to the Award Agreement
effective November 30, 2015 (the “Amendment”) to provide that any unvested
restricted stock units awarded to Executive under the Award Agreement would
become fully vested in the event of Executive’s death, disability or a Change in
Control of the Company;

 

WHEREAS, the Company and the Executive wish to revoke the Amendment with respect
to certain unvested restricted stock units awarded to Executive under the Award
Agreement that were originally scheduled to vest on December 15, 2016; and

 

WHEREAS, Executive desires to accept the revocation of the Amendment with
respect to certain unvested restricted stock units awarded to Executive under
the Award Agreement that were originally scheduled to vest on December 15, 2016.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, and for other good and valuable consideration, the mutuality,
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                      Revocation. The Amendment is hereby
revoked with respect to the 2,000 unvested restricted stock units awarded to
Executive under the Award Agreement, which will now vest on December 15, 2016.

 

2.                                      Ratification. Executive and the Company
hereby ratify and reaffirm all of the terms, conditions and provisions of the
Award Agreement and other documents related thereto, except as amended herein,
and agree the same shall remain in full force and effect.

 

[Remainder of Page Left Blank; Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Modification
effective as of the date first above written.

 

YOUR COMMUNITY BANKSHARES, INC.

 

 

 

 

 

By:

 /s/ Paul Chrisco

 

 

 

 

Title:

CFO

 

 

 

 

 

JAMES RICKARD

 

 

 

 

 

/s/ James D. Rickard

 

 

2

--------------------------------------------------------------------------------